Case 4:20-cv-00518-DPM Document 26 Filed 10/02/20 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

CAROL LEHMKUHL, Individually and

on Behalf of All Others Similarly Situated PLAINTIFF

V. No. 4:20-cv-518-DPM

TRAVEL NURSE ACROSS

AMERICA, LLC DEFENDANT
ORDER

1. Lehmkuhl amended her complaint, adding particulars about
the meal and housing allowances. Travel Nurse again moves for
judgment as a matter of law, FED. R. Civ. P. 12(c), on Lehmkuhl’s
overtime claims about those allowances. The Court accepts all the
pleaded facts as true and takes all reasonable inferences in Lehmkuhl's
favor. Poehl v. Countrywide Home Loans, Inc., 528 F.3d 1093, 1096
(8th Cir. 2008). The Court also notices the approved federal per diem
rates. Stahl v. U.S. Department of Agriculture, 327 F.3d 697, 700 (8th Cir.
2003). Lehmkuhl still hasn’t pleaded sufficient facts plausibly showing
that the allowances were not excludable because they didn’t reasonably
approximate travel expenses incurred. 29 U.S.C. § 207(e)(2); 29 CFR.
§ 778.217(a). Instead, the pleaded facts and applicable federal

regulations and guidance show that Lehmkuhl has no claim here.
Case 4:20-cv-00518-DPM Document 26 Filed 10/02/20 Page 2 of 4

Lehmkuhl received $83.00 a day for housing. Doc. 15 at { 26. She
worked in Grand Traverse county, Michigan. The approved rate for a
housing allowance in that place during the period Lehmkuhl worked
there was $109.00 a day. 29 CFR. § 778.217(c)(2); 26 C.F.R. § 1.274-
5(g); U.S. GENERAL SERVICES ADMINISTRATION, FY 2020 Per Diem Rates
for Michigan: Lodging Rates for Grand Traverse County (last visited 2
October 2020). Lehmkuhl received $51.00 a day for meals and
incidentals. Doc. 15 at § 28. The approved rate for a meal allowance
was $66.00 a day. 29 C.E.R. § 778.217(c)(2); 26 C.F.R. § 1.274-5(g); U.S.
GENERAL SERVICES ADMINISTRATION, FY 2020 Per Diem Rates for
Michigan: Meals & Incidentals Rates for Grand Traverse County (last
visited 2 October 2020). Travel Nurse’s daily housing and meal
allowances to Lehmkuhl were per se reasonable because they were less
than the maximum per diem allowance permitted by regulatory
guidance. Travel Nurse is therefore entitled to judgment as a matter of
law on Lehmkuhl’s claims arising from Travel Nurse’s exclusion of
housing and meal allowances.

2. Lehmkuhl’s motion for conditional certification of a collective
action, Doc. 5, is granted as modified. The group is limited to the bonus
issue. The Court conditionally certifies this group:

All hourly paid medical professionals employed by Travel
Nurse since 15 May 2017* who earned an on-call bonus

 

* The Court reserves decision on the equitable tolling question.
-2-
Case 4:20-cv-00518-DPM Document 26 Filed 10/02/20 Page 3 of 4

connected with work performed in any week in which they
worked more than forty hours.

Lehmkuhl has met the lenient applicable standard for showing
that this group’s members are similarly situated. Helmert v. Butterball,
LLC, 2009 WL 5066759, at *3 (E.D. Ark. 15 December 2009). She’s made
the modest factual showing—through pleadings and her affidavit —
that the same kind of wage violation allegedly harmed all members of
the group. Garrison v. ConAgra Foods Packaged Food, LLC, 2013 WL
1247649, at *2 (E.D. Ark. 27 March 2013). Travel Nurse did not include
the hourly on-call bonus in calculating overtime. And within the
group, the employees had similar duties and were subject to a uniform
pay policy about the bonus and overtime. Because of the embedded
factual tangle presented, Travel Nurse’s standing objection is reserved
for resolution at the dispositive-motion stage.

Please change the proposed notice and consent forms to reflect the
modified group definition. Notice to group members by U.S. mail or
email (at group counsel's election) is fine. One follow-up by postcard
or email is fine, too. If notice is sent by mail, do not enclose the
pleadings. Travel Nurse must provide all the contact information by
16 October 2020. The opt-in period will close on 15 January 2021.

Travel Nurse’s other objections on the notice issues are overruled.
Case 4:20-cv-00518-DPM Document 26 Filed 10/02/20 Page 4 of 4

So Ordered.

4

Bvtastell $e

 

D.P. Marshall Jr.
United States District Judge

, . ™ =

5 A) ! QVAAD
) Apna / XO
e_YCoyo bere Ave YU

 
